By the Court. Whenever the plaintiff amends his declaration, the defendant of course has liberty to replead, if the amendment shall either vary his defence, or render a new defence necessary. But the rule does not extend to pleading double on an amendment; the several pleas proposed must be necessary to his defence, in which case he will have leave to plead double. '
In the present case, the defendant did not plead the statute of limitations to the former counts. The new counts are such as may require a different defence; but double pleading does not appear to be necessary to the justice of the case. But the defendant, if he will waive his former plea, may plead the statute of limitations, after the amendments that the plaintiff has in this case made.